245 S.W.3d 932 (2008)
STATE of Missouri, Respondent,
v.
Aceon Deon MOSLEY, Appellant.
No. ED 89374.
Missouri Court of Appeals, Eastern District, Division Five.
February 26, 2008.
Shaun J. Mackelprang, Anna L. Bunch, Co-Counsel, Jefferson City, MO, for respondent.
Ellen H. Flottman, Columbia, MO, for appellant.
Before PATRICIA L. COHEN, C.J., ROBERT G. DOWD, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Aceon Mosely ("Defendant") appeals from a judgment entered following his conviction for statutory sodomy in the first degree, in violation of Section 566.062, obtained after a bench trial in the Circuit Court of Marion County. We find no error and affirm.
On his only point of appeal, Defendant contends the trial court erred in permitting the victim's mother to testify at trial that the victim told her that Defendant molested him. Specifically, Defendant argues the victim's mother's testimony was hearsay that improperly bolstered the victim's in-court testimony.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).